Name: Commission Regulation (EEC) No 4104/86 of 23 December 1986 modifying Regulation (EEC) No 3611/84 fixing the conversion factors for frozen squid
 Type: Regulation
 Subject Matter: tariff policy;  prices;  fisheries;  foodstuff;  economic analysis
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 379/17 COMMISSION REGULATION (EEC) No 4104/86 of 23 December 1986 modifying Regulation (EEC) No 3611/84 fixing the conversion factors for frozen squid in accordance with Article 10 (2) of Regulation (EEC) No 3796/81 and which has attributed to its other coefficient of 1,0 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 , of 29 December 1981 , on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 2315/86 (2) and in particular Articles 16 (3) and 21 (6) thereof, Whereas Commission Regulation (EEC) No 361 1 /84 (3) fixed conversion factors for frozen squid ; whereas as regards squid Loligo spp. of heading 03.03 B IV a) 1 aa) of the common customs tariff, these factors were established by reference to the species Loligo vulgaris in the uncleaned commercial presentation, chosen as the product serving as a basis for determining the guide price, Whereas by Council Regulation (EEC) No 3931 /86 of 18 December 1986 fixing the guide prices for the fishery products set out in Annex II of Regulation (EEC) No 3796/81 for the 1987 fishing year (4), the product serving as a basis for determining the guide price of the products in question has been modified ; whereas it is therefore appropriate to modify as a result the Annex to Regulation (EEC) No 3611 /84 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 . The text of part (a) of the Annex to Regulation (EEC) No 3611 /84 concerning the conversion factors for different species and presentations of squid Loligo spp. of heading 03.03 B IV a) 1 aa) of the Common Customs Tarif is replaced by the following text : 'Species Presentation Conversion factor (a) Loligo spp (CCT heading No 03.03 B IV a) 1 aa) Loligo patagonica Not cleaned 1,00 Cleaned 1,20 Loligo vulgaris Not cleaned 2,00 Cleaned 2,40 Loligo pealei Not cleaned 1,20 I Cleaned 1,40 Other species Not cleaned 1,10 Cleaned 1,30' Article 2 This Regulation shall enter into force on 1 January 1987. (') OJ No L 379 of 31 . 12. 1981 , p. 1 . 0 OJ No L 202 of 25. 7. 1986, p. 1 . 0 OJ No L 333 of 21 . 12. 1984, p. 41 . (4) OJ No L 365 of 24. 12. 1986, p. 8 . No L 379/ 18 Official Journal of the European Communities 31 . 12. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission